DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 9, line 2
	“the machine” should be changed to: -- the industrial machine --
2.	 In Claim 9, line 3
“the device” should be changed to: -- the portable device --
3.	 In Claim 9, line 5
	“the machine” should be changed to: -- the industrial machine --
4.	 In Claim 9, line 8
     	“the machine” should be changed to: -- the industrial machine --
5.	 In Claim 9, line 9

6.	 In Claim 9, line 10
“on the basis of the request” should be changed to: -- on a basis of the operator voice request --
7.	 In Claim 9, line 12
	“the relevant data” should be changed to: -- the set of relevant data --
8.	 In Claim 10, line 2
	“the machine” should be changed to: -- the industrial machine --
9.	 In Claim 10, line 3
	“the machine” should be changed to: -- the industrial machine --
10.	 In Claim 10, line 4
“the machine, checking adjustment tolerances of the machine” should be changed to: -- “the industrial machine, checking adjustment tolerances of the industrial machine” --
11.	 In Claim 11, line 2
	“the machine” should be changed to: -- the industrial machine --
12.	 In Claim 11, line 4
       “the relevant data” should be changed to: -- the set of relevant data --
13.	 In Claim 12, line 1
	“the relevant data” should be changed to: -- the set of relevant data --
14.	 In Claim 12, line 3
“the machine” should be changed to: -- the industrial machine --
15.	 In Claim 12, line 5
	“the machine” should be changed to: -- the industrial machine --

                   “the machine” should be changed to: -- the industrial machine --


Response to Amendment
	This office action is responsive to the applicant’s remarks received December 30, 2021. Claims 9-13 & 15 have been fully considered and are persuasive. Claims 1-8, 14 & 16 have been cancelled.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)


Claim Rejection - 35 USC § 112
(The previous claim rejection is withdrawn in light of the applicant’s amendments.)


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 9-13 & 15. In view of “Applicant Arguments/Remarks Made in an Amendment” filed December 30, 2021. Claims 9-13 & 15 are now considered to be allowable subject matter. 


Allowable Subject Matter
1.	Claims 9-13 & 15 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 9-13 & 15 uniquely identify the distinct features of a method for assisting in adjusting the dimensions of an industrial machine and associated system.
The closest prior art made of record is Immarco et al. (US 5,991,726 B1) in combination with Mitchell et al. (US 6,356,437 B1).
The cited reference (Immarco) teaches a voice recognition system which controls industrial equipment or machinery. A proximity detector is attached to automatically adjust microphone sensitivity and to control automatic shutdown when the machine operator is not present. An enhanced barge-in feature uses a data switch that includes an input audio delay storage. The delay storage prevents loss of initial input data by delaying the input until the data switch switches from output to input modes. A variety of audio/video responses are provided to vary output and enhance attention span. Rules based input data handling provides a flexible response to user input
The cited reference (Mitchell) teaches wherein an apparatus and method is disclosed for providing a user with task-specific information that includes a portable instruction system that may be worn by a user, and includes, a computer sufficiently lightweight and designed to be worn by a 
The cited references fail to disclose initially transmitting, by the operator, identification of the machine which the operator is operating: transmitting, via the microphone, an operator voice request for assistance in relation to a step in a procedure for adjusting the dimensions of the machine; analyzing the request using voice recognition means; on the basis of the request, selecting from the database a set of data relevant to the step to be performed; converting the relevant data into an audio signal understandable to the operator, via voice synthesis means; and transmitting the audio signal to the operator via the speaker. As a result, and for these reasons, Examiner indicates Claims 9-13 & 15 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677